Exhibit 10.2



EXECUTION COPY



--------------------------------------------------------------------------------



[jpm.gif]
$400,000,000


364-DAY CREDIT AGREEMENT


Dated as of


March 22, 2013


Among


CRANE CO.


The Borrowing Subsidiaries Party Hereto


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
RBS CITIZENS, N.A., TD BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agents
_______________________________


J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page


ARTICLE I Definitions
1


 
 
 
 
 
SECTION 1.01.
Defined Terms
1


 
SECTION 1.02.
Classification of Loans and Borrowings
17


 
SECTION 1.03.
Terms Generally
17


 
SECTION 1.04.
Accounting Terms; GAAP
17


 
SECTION 1.05.
Status of Obligations
18


 
 
 
 
ARTICLE II The Credits
18


 
 
 
 
 
SECTION 2.01.
Commitments
18


 
SECTION 2.02.
Loans and Borrowings
18


 
SECTION 2.03.
Requests for Revolving Borrowings
19


 
SECTION 2.04.
[Intentionally Deleted]
19


 
SECTION 2.05.
Funding of Borrowings
20


 
SECTION 2.06.
[Intentionally Deleted]
20


 
SECTION 2.07.
Interest Elections
20


 
SECTION 2.08.
Termination and Reduction of Commitments
22


 
SECTION 2.09.
Repayment of Loans; Evidence of Debt
22


 
SECTION 2.10.
Prepayment of Loans
23


 
SECTION 2.11.
Fees
24


 
SECTION 2.12.
Interest
24


 
SECTION 2.13.
Alternate Rate of Interest
25


 
SECTION 2.14.
Increased Costs
25


 
SECTION 2.15.
Break Funding Payments
27


 
SECTION 2.16.
Taxes
27


 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
28


 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
30


 
SECTION 2.19.
Borrowing Subsidiaries
30


 
SECTION 2.20.
Determination of Dollar Equivalents
31


 
SECTION 2.21.
Judgment Currency
31


 
SECTION 2.22.
[Intentionally Deleted]
32


 
SECTION 2.23.
[Intentionally Deleted]
32


 
SECTION 2.24.
Defaulting Lenders
32


 
 
 
 
ARTICLE III Representations and Warranties
32


 
 
 
 
 
SECTION 3.01.
Organization; Powers
32


 
SECTION 3.02.
Authorization; Enforceability
32


 
SECTION 3.03.
Governmental Approvals; No Conflicts
32




i

--------------------------------------------------------------------------------




Table of Contents
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
33


 
SECTION 3.05.
Properties
33


 
SECTION 3.06.
Litigation and Environmental Matters
33


 
SECTION 3.07.
Compliance with Laws and Agreements
33


 
SECTION 3.08.
Investment Company Status
34


 
SECTION 3.09.
Taxes
34


 
SECTION 3.10.
ERISA
34


 
SECTION 3.11.
Disclosure
34


 
 
 
 
ARTICLE IV Conditions
34


 
SECTION 4.01.
Closing Date
34


 
SECTION 4.02.
Effective Date
35


 
SECTION 4.03.
Each Credit Event
37


 
SECTION 4.04.
Each Borrowing Subsidiary Credit Event
37


 
 
 
 
ARTICLE V Affirmative Covenants
37


 
 
 
 
 
SECTION 5.01.
Financial Statements and Other Information
38


 
SECTION 5.02.
Notices of Material Events
38


 
SECTION 5.03.
Existence; Conduct of Business
39


 
SECTION 5.04.
Payment of Taxes
39


 
SECTION 5.05.
Maintenance of Properties; Insurance
39


 
SECTION 5.06.
Books and Records; Inspection Rights
39


 
SECTION 5.07.
Compliance with Laws
40


 
SECTION 5.08.
Use of Proceeds
40


 
 
 
 
ARTICLE VI Negative Covenants
40


 
 
 
 
 
SECTION 6.01.
Subsidiary Indebtedness
40


 
SECTION 6.02.
Liens
41


 
SECTION 6.03.
Fundamental Changes
42


 
SECTION 6.04.
Transactions with Affiliates
42


 
SECTION 6.05.
Hedging Agreements
43


 
SECTION 6.06.
Leverage Ratio
43


 
 
 
 
ARTICLE VII Events of Default
43


 
 
 
ARTICLE VIII The Administrative Agent
45


 
 
 
ARTICLE IX Guarantee
46


 
 
 
ARTICLE X Miscellaneous
49




ii

--------------------------------------------------------------------------------




Table of Contents
 
SECTION 10.01.
Notices
49


 
SECTION 10.02.
Waivers; Amendments
49


 
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
50


 
SECTION 10.04.
Successors and Assigns
52


 
SECTION 10.05.
Survival
55


 
SECTION 10.06.
Counterparts; Integration; Effectiveness
55


 
SECTION 10.07.
Severability
55


 
SECTION 10.08.
Right of Setoff
55


 
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
56


 
SECTION 10.10.
WAIVER OF JURY TRIAL
57


 
SECTION 10.11.
Headings
57


 
SECTION 10.12.
Confidentiality
57


 
SECTION 10.13.
Interest Rate Limitation
57


 
SECTION 10.14.
USA PATRIOT Act
58


 
SECTION 10.15.
No Advisory or Fiduciary Responsibility
58


 
 
 
 
SCHEDULES
 
 
 
 
 
2.01
Lenders and Commitments
 
2.02
Mandatory Cost
 
 
3.01
Subsidiaries
 
 
3.06
Litigation
 
 
6.01
Existing Indebtedness
 
 
6.02
Existing Liens
 
 
 
 
 
 
EXHIBITS
 
A
Form of Assignment and Assumption
 
B1
[Intentionally Deleted]
 
B2
[Intentionally Deleted]
 
C
Form of Closing Certificate
 
D1
Form of Borrowing Subsidiary Agreement
 
D2
Form of Borrowing Subsidiary Termination
 
E
List of Closing Documents
 
F
Form of Solvency Certificate
 


iii

--------------------------------------------------------------------------------



364-DAY CREDIT AGREEMENT dated as of March 22, 2013 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., the BORROWING SUBSIDIARIES party hereto, the
LENDERS party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent (in such capacity, the “Syndication Agent”), RBS CITIZENS, N.A., TD BANK,
N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as documentation agents (in
such capacities, the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“2012 Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of May 18, 2012 among the Company, the Subsidiaries of the Company
party thereto from time to time as subsidiary borrowers, the financial
institutions party thereto from time to time as lenders and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate, plus, without duplication,
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars and (v) any other currency that is (x) a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) available in the London interbank deposit market and (z)
agreed to by the Administrative Agent and each of the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day



--------------------------------------------------------------------------------




is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service) at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided that, in the
case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender's Commitment) represented by such Lender's Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender's status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the facility fees payable hereunder, as
the case may be, the applicable rate per annum set forth below (expressed in
basis points) under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility
Fee Rate”, as the case may be, based upon the ratings by S&P and Moody's,
respectively, applicable on such date to the Index Debt:
Categories
Index Debt Ratings:
(S&P/Moody's)
ABR Spread
Eurocurrency Spread
Facility Fee Rate
 
 
 
 
 
I
Greater than or equal to A/A2
0.0 bps
79.5 bps
8.0 bps
 
 
 
 
 
II
Greater than or equal to
A-/A3 but less than A/A2
0.0 bps
90.0 bps
10.0 bps
 
 
 
 
 
III
Greater than or equal to BBB+/Baa1 but less than
A-/A3
0.0 bps
100.0 bps
12.5 bps
 
 
 
 
 
IV
Greater than or equal to BBB/Baa2 but less than BBB+/Baa1
10.0 bps
110.0 bps
15.0 bps
 
 
 
 
 
V
Greater than or equal to
BBB-/Baa3 but less than BBB/Baa2
17.5 bps
117.5 bps
20.0 bps
 
 
 
 
 
VI
Less than BBB-/Baa3
50.0 bps
150.0 bps
25.0 bps
 
 
 
 
 

For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such

2

--------------------------------------------------------------------------------




rating agency shall be deemed to have established a rating in Category VI; (ii)
if the ratings established or deemed to have been established by Moody's and S&P
for the Index Debt shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more Categories lower than the other, in which case the Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings; and (iii) if the ratings established or deemed to have
been established by Moody's and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody's or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody's or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 10.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

3

--------------------------------------------------------------------------------




“Borrowing Subsidiary” means, at any time, each Subsidiary designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19, in each case until
such Person has ceased to be a Borrowing Subsidiary pursuant to Section 2.19.
“Borrowing Subsidiary Agreement” means each agreement entered into among (i) the
Company, (ii) the applicable Subsidiary and (iii) the Administrative Agent
whereby such Wholly-Owned Subsidiary is designated as a Borrowing Subsidiary
pursuant to Section 2.19, which agreement shall be substantially in the form of
Exhibit D1, as amended, supplemented, restated or otherwise modified from time
to time.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the city in which the Eurocurrency Payment Office for such Agreed Currency is
located (and, if the Borrowings which are the subject of a borrowing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“Canadian Dollars” means the lawful money of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Closing Date and any similar lease entered into after the Closing Date by such
Person shall be accounted for as obligations relating to an operating lease and
not as Capital Lease Obligations.
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing person, in each such case regardless of
class or designation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Capital Stock representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or

4

--------------------------------------------------------------------------------




treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Closing Date” means March 22, 2013.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.08 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender's Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders' Commitments is $400,000,000.
“Company” means Crane Co., a Delaware corporation.
“Computation Date” is defined in Section 2.20.
“Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date,
as determined in accordance with GAAP, except as otherwise expressly provided
herein.
“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP,
except as otherwise expressly provided herein.
“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders' equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing.
“Credit Party” means the Administrative Agent or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith

5

--------------------------------------------------------------------------------




determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender's good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Documentation Agent” means each of RBS Citizens, N.A., TD Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as documentation agent for
the credit facility evidenced by this Agreement.
“Dollar Equivalent” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent amount thereof
in Dollars if such currency is a Foreign Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the most recent Computation
Date provided for in Section 2.20.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Borrower” means the Company and each other Borrowing Subsidiary that
is organized under the laws of a jurisdiction located in the United States of
America.
“Effective Date” means the date on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 10.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

6

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Tax Code or Section 302(c) of ERISA of an application for
a waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise Taxes imposed on (or measured
by) its net income (but specifically excluding any gross receipts Taxes and any
Taxes imposed on any additional amounts required to be paid under Section 2.16)

7

--------------------------------------------------------------------------------




by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Tax imposed by any other jurisdiction in which such Borrower is located, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 2.18(b)), any withholding Tax that is imposed by the
United States of America on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender's failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Borrower with
respect to such withholding Tax pursuant to Section 2.16(a) and (d) any
withholding Tax imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Lender” means with respect to any Borrower, any Lender that is not
organized under the laws of a jurisdiction in which such Borrower is located.
“Foreign Plan” means any employee benefit plan as described in Section 3(3) of
ERISA which (i) is maintained or contributed to for the benefit of employees of
the Company, any Subsidiary or any of its ERISA Affiliates, (ii) is not covered
by ERISA pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local
law, is required to be funded through a trust or other funding vehicle.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee to
administer any such Foreign Plan, or to the insolvency of any such Foreign Plan
or (d) the incurrence of any liability of the Company, any Subsidiary or any
ERISA Affiliate under applicable law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein.
“Foreign Subsidiary Borrower” means any Borrowing Subsidiary that is not
organized under the laws of a jurisdiction located in the United States of
America.
“GAAP” means generally accepted accounting principles in the United States of
America.

8

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” means the obligations of each of the Borrowing
Subsidiaries under this Agreement, the Borrowing Subsidiary Agreements and the
other Loan Documents, whether for principal, interest, guaranties, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent or
any Lender) or otherwise. Without limiting the generality of the foregoing, the
definition of “Guaranteed Obligations” includes all amounts that would be owed
by each of the Borrowing Subsidiaries to the Lenders and the Administrative
Agent under this Agreement, the Borrowing Subsidiary Agreements and the other
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Borrowing Subsidiary.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and all obligations of such Person incurred in connection with any
securitization or other asset-backed financing, (h) except in the determination
of the Leverage Ratio, all obligations of such Person under Synthetic Leases,
(i) except in the determination of the Leverage Ratio with respect to contingent
obligations,

9

--------------------------------------------------------------------------------




all obligations, contingent or otherwise, of such Person in respect of letters
of credit, performance bonds, bid bonds, customs bonds, surety bonds and
performance guaranties, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances and (k) all obligations of such Person
arising with respect to Capital Stock that are mandatorily redeemable by such
Person or otherwise redeemable at the option of the holder thereof, in whole or
in part, prior to the date that is 90 days after the stated Maturity Date. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes, that are imposed on or with respect to any
payment made by any Borrower hereunder, other than Excluded Taxes and Other
Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Lead Arrangers” means each of J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC in its capacity as joint lead arranger and joint bookrunner for
the credit facility evidenced by this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.

10

--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period. In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
promissory note issued pursuant to Section 2.09(f) and each Hedging Agreement
between a Borrower and a Lender or an Affiliate of a Lender, as each may be
amended, supplemented, restated or otherwise modified from time to time.
“Loan Parties” means the Company and each of its Subsidiaries that is a party to
a Loan Document.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan or Borrowing
denominated in Dollars and (ii) the local time at the place of the relevant
Eurocurrency Payment Office of the applicable Foreign Currency or London,
England time if no Eurocurrency Payment office is specified for the applicable
Foreign Currency in the case of a Loan or Borrowing denominated in a Foreign
Currency.
“Mandatory Cost” is described in Schedule 2.02.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights of or benefits available to the Lenders under
any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company and its Subsidiaries), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
the Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

11

--------------------------------------------------------------------------------




“Material Subsidiary” means, at any time, (a) any Borrowing Subsidiary or (b)
any Subsidiary which as of such time meets the definition of a “significant
subsidiary” contained as of the date hereof in Regulation S-X of the SEC.
“Maturity Date” means the date that occurs 364 days after the Effective Date.
“MEI Acquisition” means the acquisition by the MEI Buyers from the MEI Sellers
of all of the issued and outstanding equity interests of the MEI Targets
pursuant to the MEI Purchase Agreement.
“MEI Buyers” means the Company and Mondais Holdings B.V., a private company with
limited liability organized and existing under the laws of the Netherlands.
“MEI Purchase Agreement” means the Stock Purchase Agreement dated as of December
20, 2012 among the MEI Targets, the “Sellers” party thereto, the MEI Buyers and
Bain Capital MEI (H.K.) Limited and APM Co. Ltd., as Sellers' Representatives
thereunder, as in effect on December 20, 2012.
“MEI Sellers” means the “Sellers” party to and as defined in the MEI Purchase
Agreement.
“MEI Targets” means MEI Conlux Holdings (US), Inc., a Delaware corporation, and
MEI Conlux Holdings (Japan), Inc., a Japanese corporation.
“MEI Target Material Adverse Effect” means any event, change, circumstance,
effect or other matter that has, or would reasonably be expected to have or
cause, either individually or in the aggregate with all other events, changes,
circumstances, effects or other matters, with or without notice, lapse of time
or both, a material adverse effect on, or material adverse change in, the
business, assets, condition (financial or otherwise) or results of operations of
the MEI Targets and their respective Subsidiaries, taken as a whole, or on the
ability of the MEI Sellers to consummate the Acquisition; provided, however,
that any such change or effect caused by, resulting from or directly or
indirectly arising out of any of the following shall not be considered, and
shall not be taken into account in determining the existence of, a “MEI Target
Material Adverse Effect”: (a) the announcement of the MEI Acquisition, including
the impact of the foregoing on relationships with customers, suppliers or
employees of the MEI Targets or their respective Subsidiaries (provided that the
MEI Targets have complied with their obligations under Section 8.2 of the MEI
Purchase Agreement), (b) conditions affecting the global or United States
economy or financial markets as a whole, or generally affecting the industries
in which the MEI Targets or any of their respective Subsidiaries conducts their
respective businesses, (c) any change or proposed change in any Legal
Requirement or in GAAP or any interpretation thereof, (d) the commencement,
occurrence or continuation of any war, armed hostilities or acts of terrorism,
(e) the failure by the MEI Targets to meet any revenue or earnings projections,
forecasts or predictions (provided, that any effect that caused or contributed
to such failure to meet projections, forecasts or projections shall not be
excluded under this clause (e)), (f) any action taken by, or with the written
consent of, any MEI Buyer with respect to the MEI Acquisition or with respect to
the MEI Targets or any of their respective Subsidiaries (which action or request
is made with the prior written consent of JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, National Association, such consent not to be unreasonably withheld
or delayed), (g) the MEI Buyers' announcement or other disclosure of their plans
or intentions with respect to the conduct of the business (or any portion
thereof) of the MEI Targets or any of their respective Subsidiaries (provided
that the MEI Targets have complied with their obligations under Section 8.2 of
the MEI Purchase Agreement), (h) any matter which is fairly disclosed in the
Disclosure Schedules (provided, that any development or change in any such
matter occurring after the date of the MEI Purchase Agreement and that was not
reasonably foreseeable on the date of the MEI Purchase Agreement shall not be
excluded under this clause (h)) and (i) the failure to take any action that the
MEI Targets request the consent of the Company pursuant to Section 8.2 of the
MEI Purchase Agreement to take that the Company does not consent to, except, in
the cases of clauses (b), (c) and (d), to the extent such changes, proposed
changes or conditions

12

--------------------------------------------------------------------------------




disproportionately affect the MEI Targets relative to other Persons engaged in
any business that competes with the Business. Capitalized terms used in this
definition of MEI Target Material Adverse Effect but not defined in this
Agreement shall have the respective meanings assigned to them in the MEI
Purchase Agreement.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, (i) the cash proceeds received
in respect of such event, net of (ii) all reasonable fees (including, without
limitation, underwriting discounts, commissions or other similar payments) and
out-of-pocket expenses, costs, premiums and commissions paid to third parties
(other than Affiliates) in connection with such event.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 10.04.
“Participant Register” has the meaning assigned to such term in Section 10.04.
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;
(b)statutory Liens of landlords, statutory Liens of banks and rights of set-off,
statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen and other like

13

--------------------------------------------------------------------------------




Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested in
compliance with Section 5.04;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(g)leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries;
(h)any (i) interest or title of a lessor or sublessor under any lease permitted
by this Agreement, (ii) restriction or encumbrance that the interest or title of
such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
(i)Liens arising from filing UCC financing statements relating solely to leases
permitted by this Agreement;
(j)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and
(k)licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of the
business of Company or such Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.





14

--------------------------------------------------------------------------------




“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prepayment Event” means the incurrence by the Company of any Indebtedness
pursuant to the issuance or placement of any debt securities by the Company
excluding Indebtedness of the type described in clauses (a), (b), (d), (e), (f),
(g) and (h) of Section 6.01 (assuming for this purpose that such Indebtedness
was incurred by the Company and not a Subsidiary).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.
“Register” has the meaning set forth in Section 10.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender's Revolving Loans.
“Revolving Loan” has the meaning assigned to such term in Section 2.01.
“S&P” means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.
“Specified MEI Purchase Agreement Representations” means such of the
representations made by, or with respect to, the MEI Targets in the MEI Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the Company (and/or its Affiliates party to the MEI Purchase
Agreement) have the right to terminate the Company's (and/or their) obligations
under the MEI Purchase Agreement or decline to consummate the MEI Acquisition as
a result of a breach of such representations in the MEI Purchase Agreement.
“Specified Representations” means the representations and warranties of the
Company set forth in Sections 3.01, 3.02, 3.03(b)(ii) and 3.08.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any

15

--------------------------------------------------------------------------------




category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.
“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed by any Governmental Authority.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and the use of the proceeds thereof
(including the consummation of the MEI Acquisition).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

16

--------------------------------------------------------------------------------




“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors' qualifying shares) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person's
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to

17

--------------------------------------------------------------------------------




value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
SECTION 1.05        Status of Obligations. In the event that the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the obligations hereunder to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the obligations
hereunder are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE II
The Credits
SECTION 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans (each, a “Revolving Loan”) to
any Borrower in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Sections 2.10(c) and 2.20, the Dollar Equivalent of such Lender's Revolving
Credit Exposure exceeding such Lender's Commitment or (b) subject to Sections
2.10(c) and 2.20, the sum of the Dollar Equivalent of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.
SECTION 2.02.         Loans and Borrowings.     (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender's
failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15
and 2.16 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of

18

--------------------------------------------------------------------------------




more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.         Requests for Revolving Borrowings. To request a Revolving
Borrowing, a Borrower shall notify the Administrative Agent of such request (a)
by irrevocable written notice (via a written Borrowing Request in a form
approved by the Administrative Agent and signed by such Borrower promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone or by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by such
Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile transmission to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower within the required time and date prescribed above in
respect of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(v)the location and number of the applicable Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
SECTION 2.04.        [Intentionally Deleted]

19

--------------------------------------------------------------------------------




SECTION 2.05.         Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to a
Domestic Borrower, by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 1:00 p.m., Local Time, in the city of the Administrative Agent's
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of such Borrower maintained with the
Administrative Agent and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of a
Borrower, the interest rate applicable to the subject Loan. If any such amount
required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount (exclusive of interest
paid by such Lender to the Administrative Agent under this Section 2.05(b))
shall constitute such Lender's Loan included in such Borrowing.
SECTION 2.06.        [Intentionally Deleted]
SECTION 2.07.        Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, a Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
in the case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from

20

--------------------------------------------------------------------------------




such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile transmission to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the applicable Borrower. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under such Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Agreed
Currency and Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month's duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Foreign Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.10 or (y)
such Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurocurrency Borrowing with an Interest Period of one month.

21

--------------------------------------------------------------------------------




SECTION 2.08.        Termination and Reduction of Commitments. (d) Unless
previously terminated, the Commitments shall terminate on the Maturity Date. In
addition, the Commitments shall be automatically and permanently reduced in
accordance with the terms of Section 2.10(d).
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Dollar Equivalent of the sum of the Revolving Credit Exposures
would exceed the total Commitments.
(c)    The Company (on behalf of itself and the Borrowing Subsidiaries) shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Company (on behalf of itself and the Borrowing Subsidiaries) may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments then
in effect shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.09.        Repayment of Loans; Evidence of Debt.
(a)    Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
Agreed Currency of such Loan. Notwithstanding anything in this Agreement to the
contrary, no Foreign Subsidiary Borrower shall be liable hereunder for any of
the Loans made to, or any other obligation incurred solely by or on behalf of,
any Domestic Borrower.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Agreed Currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and

22

--------------------------------------------------------------------------------




in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.10.        Prepayment of Loans    (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
The Borrowers shall make a prepayment of the Revolving Loans in accordance with
paragraph (b) of this Section or take other action promptly following any notice
to it by the Administrative Agent that the aggregate Revolving Credit Exposure
of the Lenders exceeds the total Commitments of the Lenders then in effect so
that after giving effect to such prepayment or other action there is no such
excess.
(b)    The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by facsimile transmission) of any prepayment hereunder (i)
in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of prepayment or (ii)
in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.12 and (ii) break funding payments pursuant to Section 2.15.
(c)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Equivalent of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Commitments and (ii) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Equivalent of all of the outstanding Revolving Loans
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Commitments, the
Borrowers shall immediately repay Borrowings in an aggregate principal amount
sufficient to cause the Revolving Credit Exposures to be less than or equal to
the Commitments.
(d)    In the event and on each occasion that any Net Proceeds are received by
the Company in respect of any Prepayment Event, then, within fifteen (15)
Business Days after such Net Proceeds are received, (i) the Company shall repay
outstanding Revolving Loans in an amount equal to the lesser of (x) the
principal amount of outstanding Revolving Loans at such time and (y) an amount
equal to 100% of such Net Proceeds and (ii) the total Commitments hereunder
shall be automatically and permanently reduced, on the earlier of such fifteenth
(15th) Business Day and the date of such repayment, in an amount equal to 100%
of such Net Proceeds.





23

--------------------------------------------------------------------------------




SECTION 2.11.     Fees.    (a) The Company (on behalf of itself and the
Borrowing Subsidiaries) agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including May 15, 2013 to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender's
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees pursuant to this Section
2.11(a) shall be payable in arrears on the last day of March, June, September
and December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees pursuant to this Section 2.11(a)
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Company (on behalf of itself and the Borrowing Subsidiaries) agrees
to pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (except, in the case of demonstrable error in the calculation of
such fees, the excess of the fees paid in respect of such erroneous calculation
over the correctly calculated amount of such fees).
SECTION 2.12.        Interest
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    [Intentionally Omitted].
(d)    Notwithstanding the foregoing, during the continuance of an Event of
Default under Article VII(a), (b), (h), (i) or (j), and in all other cases at
the option of the Required Lenders which may be exercised following the
occurrence of and for the duration of a continuance of any other Event of
Default, the principal of the Loans (and, to the extent permitted by law,
overdue interest, fees and other amounts) shall bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

24

--------------------------------------------------------------------------------




(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent demonstrable error.
SECTION 2.13        Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period or for the applicable Agreed Currency;
then the Administrative Agent shall give notice thereof to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Lenders by telephone or
facsimile transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and, unless repaid, (A) in the case
of a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made
as an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last
day of the then current Interest Period applicable thereto and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Borrowing denominated in a Foreign Currency, such Borrowing Request
shall be ineffective); provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
SECTION 2.14.        Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender; or
(iii)    subject the Administrative Agent, any Lender or any other recipient of
any payments to be made by or on account of any obligation of any Borrower
hereunder to any Taxes on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Excluded
Taxes or (C) Other Taxes);

25

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Person hereunder whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Person such additional amount or amounts as will compensate such Person
for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's policies and the policies of such Lender's holding company with respect
to capital adequacy and liquidity), then from time to time the applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company (on behalf of itself and the Borrowing Subsidiaries) and shall be
conclusive absent demonstrable error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that none of the Borrowers shall be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Company (on behalf of itself and the Borrowing Subsidiaries) of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(e)    [Intentionally Omitted].
(f)    In addition to any other indemnification or other “gross-up” provisions
contained herein, if any law, or any governmental or quasi-governmental rule,
regulation, policy, guideline, or directive of any jurisdiction outside of the
United States, imposes or deems applicable, as a result of a non-U.S. domiciled
Borrower receiving an extension of credit hereunder, any reserve, asset,
liquidity, cash margin, assessment or other charge or out-of-pocket cost or
other requirement on any Lender that has extended credit to such Borrower and
the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Loan or to reduce the return received by such Lender
in connection with any such Loan, then, to the extent that such Lender is not
otherwise indemnified hereunder for same, such Borrower shall pay such Lender
such additional amount or amounts as will compensate such Lender for such
increased costs or reduction in the amount received. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lenders setting
forth in reasonable detail the basis for such amount and the allocation to the
applicable Borrower shall be delivered to the Company (on behalf of itself and
the Borrowing Subsidiaries) which shall be conclusive absent manifest error.

26

--------------------------------------------------------------------------------




SECTION 2.15.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the applicable Borrower pursuant to Section 2.18, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company (on behalf of itself and the Borrowing
Subsidiaries) and shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.16.        Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The applicable Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company (on behalf of itself and the Borrowing Subsidiaries) by a Lender
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent demonstrable error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment,

27

--------------------------------------------------------------------------------




a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall, assuming reasonable prior written
notification by the applicable Borrower to such Lender of the existence of such
law or treaty, deliver to the Company (on behalf of itself and the Borrowing
Subsidiaries) (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (on behalf
of itself and the Borrowing Subsidiaries) as will permit such payments to be
made without withholding or at a reduced rate.
(f)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Administrative Agent
or the Company as may be necessary for the Administrative Agent and the Company
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender's obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
(g)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the applicable Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the applicable Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement or any Loan Documents and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(g) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent demonstrable error.
SECTION 2.17.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to (i) in the case of payments
denominated in Dollars, 2:00 p.m., New York City time and (ii) in the case of
payments denominated in a Foreign Currency, 2:00 p.m., Local Time, in the city
of the Administrative Agent's Eurocurrency Payment Office for such currency, in
each case on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent's Eurocurrency Payment Office for
such currency, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments denominated in the same currency
received by it for the account of any other Person to the appropriate recipient
promptly

28

--------------------------------------------------------------------------------




following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Company (on behalf of itself and the Borrowing Subsidiaries) prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency).

29

--------------------------------------------------------------------------------




(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), 2.17(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
SECTION 2.18.        Mitigation Obligations; Replacement of Lenders.    (a) If
any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
(on behalf of itself and the Borrowing Subsidiaries) hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender fails to consent
to any amendment or waiver hereto which requires the consent of all of the
Lenders and which has been consented to by the Required Lenders, then the
Company (on behalf of itself and the Borrowing Subsidiaries) may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company (on behalf of itself and the
Borrowing Subsidiaries) shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company (on behalf of
itself and the Borrowing Subsidiaries) to require such assignment and delegation
cease to apply.
SECTION 2.19.        Borrowing Subsidiaries.     On or after the date hereof,
the Company may designate, with written notice to the Lenders not less than five
Business Days (or, in the case of a non-U.S. domiciled Subsidiary, not less than
ten Business Days) prior to the date of such designation and with the consent of
the Administrative Agent (and, solely with respect to the designation of a
Foreign Subsidiary Borrower, each Lender), certain Subsidiaries as a Borrowing
Subsidiary by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company, and upon such delivery
such Subsidiary shall for all purposes of this Agreement be a Borrowing
Subsidiary and a party to this
Agreement. The Company may cause any Borrowing Subsidiary to cease to be a party
to this Agreement by executing and delivering to the Administrative Agent a
Borrowing Subsidiary Termination, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement. Notwithstanding

30

--------------------------------------------------------------------------------




the foregoing, no such Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan made directly to such Borrowing Subsidiary shall be outstanding hereunder,
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Borrowing Subsidiary to make further Borrowings
under this Agreement. As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall send a copy thereof to each
Lender. Notwithstanding anything herein to the contrary, no Subsidiary that has
been designated as a Borrowing Subsidiary pursuant to this Section 2.19 shall be
permitted to continue as a Borrowing Subsidiary if the Company ceases to own
greater than 50% of the Capital Stock (other than directors' qualifying shares)
of such Subsidiary, and the Company shall immediately execute and deliver a
termination agreement satisfactory to the Administrative Agent, whereupon such
entity shall cease to be a Borrower and a party to this Agreement.
SECTION 2.20.        Determination of Dollar Equivalent. The Administrative
Agent will determine the Dollar Equivalent of:
(a)     each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, date of conversion/continuation
of any Borrowing as a Eurocurrency Borrowing, and
(b)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar
Equivalents as described in the preceding clauses (a) and (b) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Equivalent is determined on or as of such day.


SECTION 2.21        Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent's main New York City office on the Business Day preceding that on which
final, non appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.





31

--------------------------------------------------------------------------------




SECTION 2.22.        [Intentionally Deleted].
SECTION 2.23.     [Intentionally Deleted].
SECTION 2.24.        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a); and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.


ARTICLE III
Representations and Warranties
The Company represents and warrants to the Lenders that:
SECTION 3.01.        Organization; Powers. Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto (as supplemented from time to time) identifies
each Subsidiary and the jurisdiction of its incorporation or organization, as
the case may be.
SECTION 3.02.        Authorization; Enforceability. The Transactions to be
entered into by each Borrower are within such Borrower's corporate, partnership
or limited liability company powers and have been duly authorized by all
necessary corporate, partnership or limited liability company and, if required,
stockholder, partner or member action. Each Loan Document to which a Borrower is
a party has been duly executed and delivered by such Borrower and constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law
SECTION 3.03.        Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary or (iii) any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon the
Company or any Borrowing Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by the Company or any Borrowing
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Borrowing Subsidiary.

32

--------------------------------------------------------------------------------




SECTION 3.04.        Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal years ended December 31, 2010, December 31, 2011 and December 31, 2012,
reported on by Deloitte & Touche LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
(b)    Since December 31, 2012, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole.
SECTION 3.05.        Properties. (a) Each of the Company and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to the conduct of the business of the Company and the
Subsidiaries taken as a whole, except for minor defects in title, easements,
rights of way and other matters that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)    Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Company, the use thereof
by the Company and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.        Litigation and Environmental Matters. (a) Except as set
forth on Schedule 3.06, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination, that
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.
(b)    Except as set forth on Schedule 3.06 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
SECTION 3.07.        Compliance with Laws and Agreements. Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08.        Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09.        Taxes. Each of the Company and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate

33

--------------------------------------------------------------------------------




reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10.        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.        Disclosure. None of the written reports, financial
statements, certificates or other information furnished by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (taken as a whole and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being recognized by Lenders that such projected financial information
is not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material.
ARTICLE IV
Conditions
SECTION 4.01.        Closing Date. This Agreement shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received, to the extent invoiced a
reasonable period of time prior to the Closing Date, reimbursement or payment of
all of the Administrative Agent's out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
SECTION 4.01.        Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)    The MEI Acquisition shall have been consummated, or shall be consummated
substantially simultaneously with the initial Borrowings under this Agreement,
in all material respects in accordance with the terms of the MEI Purchase
Agreement, without giving effect to any modifications, amendments, consents or
waivers by the Company thereto that are materially adverse to the interests of
the Lenders or the Lead Arrangers, unless consented to in writing by the Lead
Arrangers, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association;
provided that, without limiting any other rights and/or obligations under this
Section 4.02, any reduction in the acquisition consideration in excess of 10% of
the acquisition consideration pursuant to the MEI Purchase Agreement, shall be
deemed to be materially adverse (it being understood that any reduction in the
acquisition consideration not in excess of 10% shall not be

34

--------------------------------------------------------------------------------




deemed to be materially adverse so long as the Borrower shall have reduced the
total Commitments hereunder on a ratable basis in an aggregate amount equal to
such decrease in purchase price).
(b)    (i) The Specified Representations shall be true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects), (ii) at the time of and immediately after giving effect to the making
of the Loans on the Effective Date, no Default or Event of Default shall have
occurred and be continuing and (iii) the Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, certifying the foregoing
clauses (i) and (ii).
(c)    (i) The Specified MEI Purchase Agreement Representations shall be true
and correct as of the Effective Date, (ii) since December 31, 2011, there shall
have been no MEI Target Material Adverse Effect and (iii) the Administrative
Agent shall have received a certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Company,
certifying, to the best of knowledge of the Company, the foregoing clauses (i)
and (ii).
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying that, to the best of knowledge of the Company
and after giving effect to the MEI Acquisition, the Company and its Subsidiaries
shall have outstanding no third party Indebtedness for borrowed money, other
than (i) the credit facilities evidenced by this Agreement and the 2012 Credit
Agreement, (ii) Indebtedness permitted to be offered, placed or arranged
pursuant to Section 8.2.3 of the MEI Purchase Agreement and (iii) Indebtedness
permitted to be existing or incurred pursuant to this Agreement or the 2012
Credit Agreement.
(e)    The Administrative Agent shall have received reasonably satisfactory
evidence of repayment of all Indebtedness to be repaid on the consummation of
the MEI Acquisition and the discharge (or the making of arrangements for
discharge) of all liens other than liens permitted to remain outstanding under
this Agreement.
(f)    The Lead Arrangers shall have received (i) audited consolidated financial
statements of the Company for the three most recent fiscal years of the Company
completed at least 90 days prior to the Effective Date and (ii) unaudited
interim consolidated financial statements of the Company for each fiscal
quarterly period of the Company ended after the latest fiscal year referred to
in clause (i) above and ended at least 45 days prior to the Effective Date. The
Lead Arrangers acknowledge receipt of all such information for all relevant
periods ended on or prior to September 30, 2012.
(g)    The Lead Arrangers shall have received a pro forma consolidated balance
sheet of the Company and its Subsidiaries as at the date of the most recent
consolidated balance sheet delivered pursuant to Section 4.02(f) and a pro forma
consolidated statement of operations for the most recent fiscal year of the
Company, adjusted to give effect to the consummation of the MEI Acquisition and
the other transactions contemplated hereby and by the 2012 Credit Agreement as
if such transactions, with respect to the pro forma consolidated balance sheet,
had occurred on such date or, with respect to the pro forma consolidated
statement of operations, had occurred on the first day of the most recently
completed fiscal year of the Company, prepared in accordance with Regulation S-X
of the SEC.
(h)    The Administrative Agent shall have received a solvency certificate dated
as of the Effective Date, in substantially the form attached hereto as Exhibit F
hereto, from the principal Financial Officer of the Company that shall document
the solvency of the Company and its Subsidiaries on a consolidated basis after
giving effect to the MEI Acquisition, this Agreement and the other Transactions
contemplated hereby.

35

--------------------------------------------------------------------------------




(i)    The Administrative Agent shall have received (i) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Skadden, Arps, Slate, Meagher, & Flom LLP, counsel for the
Company and (ii) a favorable written opinion (addressed to the Administrative
Agent and the Lenders dated the Effective Date) of Augustus I. duPont, general
counsel for the Company, and in each case covering such other matters relating
to the Company, the Loan Documents or the Transactions as the Administrative
Agent shall reasonably request. The Borrowers hereby request such counsels to
deliver such opinions.
(j)    The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the Effective Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
and (iii) such other documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the authorization of the
Transactions and any other legal matters relating to the Borrowers, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
(k)    The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced a reasonable period of time prior to the
Effective Date, reimbursement or payment of all of the Administrative Agent's
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans on or after the
Effective Date shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.02) at or prior to
3:00 p.m., New York City time, on the Expiration Date. As used herein, the
“Expiration Date” shall mean the earliest of (i) the termination of the MEI
Purchase Agreement by the Company in accordance with its terms, (ii) the
consummation of the MEI Acquisition with or without the funding of the credit
facility evidenced by this Agreement and the additional commitments under the
2012 Credit Agreement, (iii) 11:59 p.m., New York City time, on September 1,
2013 (the “Termination Date”), provided, that unless the Sellers'
Representatives notify the Company prior to September 10, 2013, of their
determination that it is not reasonably likely that the conditions to closing of
the MEI Acquisition pursuant to the MEI Purchase Agreement set forth in Section
7.5 of the MEI Purchase Agreement will be satisfied within a commercially
reasonable period of time, the Termination Date shall automatically be extended
to September 30, 2013 and (iv) any public announcement by the Company or any of
its affiliates that the Company does not intend to proceed with the MEI
Acquisition or the financings therefor.








SECTION 4.03.        Each Credit Event. The obligation of each Lender to make a
Loan after the Effective Date is subject to the satisfaction of the following
conditions:

36

--------------------------------------------------------------------------------




(a)    The representations and warranties set forth in this Agreement (other
than the representations contained in Section 3.04(b) and 3.06(a)) and the other
Loan Documents shall be true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of the
making of such Loan.
(b)    At the time of and immediately after giving effect to the making of such
Loan, no Default or Event of Default shall have occurred and be continuing.
The making of each Loan after the Effective Date shall be deemed to constitute a
representation and warranty by the Company and the applicable Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
SECTION 4.04.     Each Borrowing Subsidiary Credit Event. The obligation of each
Lender to make Loans hereunder to any Borrowing Subsidiary is subject to the
satisfaction of the following additional conditions:
(a)     The Administrative Agent (or its counsel) shall have received from such
Borrowing Subsidiary either (i) a counterpart of a Borrowing Subsidiary
Agreement signed on behalf of such Borrowing Subsidiary or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or
electronic transmission of a signed signature page thereof) that such Borrowing
Subsidiary has signed a counterpart of such Borrowing Subsidiary Agreement.
(b)    The Administrative Agent shall have received favorable written opinion(s)
(addressed to the Administrative Agent and the Lenders) of counsel(s) for such
Borrowing Subsidiary (which counsel shall be reasonably acceptable to the
Administrative Agent) substantially similar to the opinions delivered pursuant
to Section 4.02(a) and covering such other matters relating to such Borrowing
Subsidiary, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions and any other legal matters
relating to such Borrowing Subsidiary, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to the Lenders:


(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized

37

--------------------------------------------------------------------------------




national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified on behalf of the Company by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.06;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements and other
materials filed by the Company or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs, and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
All financial statements and reports referred to in Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered upon the date on which such documents
are filed for public availability on the SEC's Electronic Data Gathering and
Retrieval System and the receipt by the Administrative Agent of electronic
notice from the Company with a link to such financial statements and reports.


SECTION 5.02.        Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary of the Company thereof as to which there is a reasonable possibility
of an adverse determination, and that if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

38

--------------------------------------------------------------------------------




(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.        Existence; Conduct of Business. The Company will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and thus Subsidiaries taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04.     Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05.        Maintenance of Properties; Insurance. The Company will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of the Company and thus Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear
excepted and in accordance with past practices, except where the Company or
Subsidiary determines in its reasonable judgment that such continued maintenance
is no longer economically justified, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06.        Books and Records; Inspection Rights. The Company will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, (provided that the Company may, if it so chooses, be present at, or
participate in such discussions) all at such reasonable times during normal
business hours and as often as reasonably requested (but no more than twice
annually if no Default or Event of Default exists).
SECTION 5.07.        Compliance with Laws. The Company will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.        Use of Proceeds. The proceeds of the Loans shall be used to
finance the MEI Acquisition and any fees and expenses related thereto. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

39

--------------------------------------------------------------------------------




ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:
SECTION 6.01.        Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or to
authorize, issue or permit to be outstanding any preferred stock, except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness created under the 2012 Credit Agreement;
(c)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon or other amounts
paid, and fees and expenses incurred, in connection with such extension,
renewal, refinancing or replacement);
(d)    Indebtedness or preferred stock of any Subsidiary issued to and held by
the Company or any Wholly-Owned Subsidiary;
(e)    Indebtedness or preferred stock of any Person that becomes a Subsidiary
after the date hereof and extensions, renewals, refinancings and replacements of
any such Indebtedness or preferred stock that do not increase the outstanding
principal amount thereof (except by an amount equal to the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement); provided that such Indebtedness or preferred stock exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary;
(f)    Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;
(g)    Indebtedness owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
(h)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by such Subsidiary in connection with the
acquisition of any such assets; provided that (i) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $50,000,000; and
(i)    Indebtedness not otherwise permitted by the foregoing clauses of this
Section 6.01, in an aggregate principal or face amount at any date not to exceed
the greater of (i) $200,000,000 and (ii) 20% of Consolidated Net Worth as of the
most recently ended fiscal quarter of the Company for which financials have been
delivered.

40

--------------------------------------------------------------------------------




SECTION 6.02.        Liens.     The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (except by an amount equal to the unpaid accrued interest and premium
thereon or other amounts paid, and fees and expenses incurred, in connection
with such extension, renewal, refinancing or replacement);
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien secures
Indebtedness not prohibited by Section 6.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount equal to the unpaid
accrued interest and premium thereon or other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement);
(d)    Liens on fixed or capital assets acquired by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness not
prohibited by Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;
(e)    liens on any assets of the Company or any Subsidiary in favor of any
Governmental Authority, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred or
guaranteed for the purpose of financing all or any part of the purchase price
(or, in the case of real property, the cost of construction) of the assets
subject to such liens (including, but not limited to, liens incurred in
connection with pollution control, industrial revenue or similar financings);
(f)    Liens arising in the ordinary course of its business which do not secure
Indebtedness;
(g)    Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit, performance bonds,
bid bonds, customs bonds, surety bonds and performance guaranties; provided the
aggregate amount available for drawing under all such letters of credit,
performance bonds, bid bonds, customs bonds, surety bonds and performance
guaranties (and all reimbursement obligations with respect thereto) does not
exceed, at any time, $50,000,000; and
(h)    Liens not otherwise permitted by the foregoing clauses of this Section
6.02 securing Indebtedness otherwise permitted hereunder, in an aggregate
principal or face amount at any date not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Net Worth as of the most recently
ended fiscal quarter of the Company for which financials have been delivered.

41

--------------------------------------------------------------------------------




SECTION 6.03.        Fundamental Changes. (a) The Company will not, and will not
permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Company in a transaction in which
the Company is the surviving corporation, (ii) any Person (other than the
Company) may merge into any Wholly-Owned Subsidiary in a transaction in which
the surviving entity is a Wholly-Owned Subsidiary, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Company or to a
Wholly-Owned Subsidiary, and (iv) any Subsidiary other than a Borrowing
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders.
(b)    The Company will not, and will not permit any Subsidiary to, engage to
any material extent in any business (including via acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries on the date
of execution of this Agreement and businesses reasonably related or ancillary
thereto.
SECTION 6.04.        Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except: (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties; (b) transactions between or among the Company and the Wholly-Owned
Subsidiaries not involving any other Affiliate; (c) reasonable and customary
fees paid to members of the Boards of Directors of Company and its Subsidiaries;
(d) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and other benefit plans; (e) loans or advances to employees,
officers, consultants or directors of Company or any Subsidiary; (f) the payment
of fees and indemnities to directors, officers and employees of Company and its
Subsidiaries in the ordinary course of business and (g) any agreements with
employees and directors entered into by Company or any of its Subsidiaries in
the ordinary course of business.
SECTION 6.05.        Hedging Agreements. The Company will not, and will not
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.06.        Leverage Ratio. At any and all times, the Company will not
permit the Leverage Ratio to exceed 0.65 to 1.00.






ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:

42

--------------------------------------------------------------------------------




(a)any Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
(c)any representation or warranty made or deemed made by or on behalf of the
Company or any Material Subsidiary in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower's
existence) or 5.08 or in Article VI;
(e)the Company or any Material Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company;
(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the

43

--------------------------------------------------------------------------------




appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)the obligations of the Company under Article IX shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any of such obligations, or the Company shall
deny that it has any further liability under Article IX or shall give notice to
such effect; or
(n)a Change in Control shall occur.
(o)then, and in every such event (other than an event with respect to any
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Company, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder shall become due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Borrower; and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.




ARTICLE VIII
The Administrative Agent

44

--------------------------------------------------------------------------------




Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

45

--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right (with the consent of the Company, not to be
unreasonably withheld or delayed, so long as no Event of Default has occurred
and is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Lenders identified in this Agreement as the “Syndication Agent” and the
“Documentation Agents” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the “Syndication Agent” and the
“Documentation Agents” shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgements with respect
to the “Syndication Agent” and the “Documentation Agents” as it makes with
respect to the Administrative Agent in this Article VIII.
ARTICLE IX
Guarantee
In order to induce the Lenders to extend credit hereunder, the Company hereby
absolutely, irrevocably and unconditionally guarantees, as a primary obligor and
not merely as a surety, the timely payment of any and all of the Guaranteed
Obligations. The Company further agrees that the due and punctual payment of the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Guaranteed Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Guaranteed Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Company hereunder shall not be affected by (a) the
failure of any Lender or the Administrative Agent to assert any claim or demand
or to enforce or exercise any right or remedy against any Borrowing Subsidiary
under the provisions of this Agreement, any Borrowing Subsidiary Agreement, any
other Loan Document or otherwise or (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any Borrowing
Subsidiary Agreement,

46

--------------------------------------------------------------------------------




any other Loan Document or any other agreement or the release of any Borrowing
Subsidiary. The Company shall be obligated to keep informed of the financial
condition of the Borrowing Subsidiaries; provided that the failure of the
Company to keep so informed shall not affect its obligations hereunder.
The Company further agrees that its agreement under this Article IX constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Lender to any
balance of any deposit account or credit on the books of any Lender in favor of
any Borrowing Subsidiary or any other Person or to any other remedy against any
Borrowing Subsidiary.
The Company guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto. This is a present and continuing guaranty of payment and not of
collection, and the liability of the Company under this Article IX shall be
absolute and unconditional, in accordance with its terms, and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any lack of validity or
enforceability or any avoidance or voidability of any Guaranteed Obligation,
this Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Guaranteed Obligations, or any other amendment or waiver of or any consent to
any departure from this Agreement, any Borrowing Subsidiary Agreement or any
other Loan Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Borrowing Subsidiaries or otherwise in accordance with the terms hereof and
thereof; (c) any taking, exchange, release or non-perfection of any collateral,
or any taking, release, or amendment or waiver of, or consent to, or departure
from, any other guaranty, for all or any of the Guaranteed Obligations; (d) any
change, restructuring of termination of the structure or existence of any
Borrowing Subsidiary; (e) any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to any Borrowing Subsidiary or the properties or
creditors of any of them; (f) the occurrence of any Default or Event of Default
under, or any invalidity or any unenforceability of, or any misrepresentation,
irregularity or other defect in, this Agreement, any Borrowing Subsidiary
Agreement or any other Loan Document; (g) any default, failure or delay, willful
or otherwise, on the part of any Borrowing Subsidiary to perform or comply with,
or the impossibility or illegality of performance by any Borrowing Subsidiary
of, any term of this Agreement, any Borrowing Subsidiary Agreement or any other
Loan Document; (h) any suit or other action brought by, or any judgment in favor
of, any beneficiaries or creditors of, any Borrowing Subsidiary for any reasons
whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of this Agreement,
any Borrowing Subsidiary Agreement or any other Loan Document; (i) any lack or
limitation of status or of power, incapacity or disability of any Borrowing
Subsidiary or any partner, principal, trustee or agent thereof; or (j) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Borrowing Subsidiary or a third party guarantor.
The obligations of the Company under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company under this Article IX shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise,

47

--------------------------------------------------------------------------------




in the performance of the Guaranteed Obligations, or by any other act or
omission which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of the Company or any Borrowing
Subsidiary as a matter of law or equity.
None of the Lenders nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders or the Administrative Agent shall have any obligation to
marshal any assets in favor of the Company or against or in payment of any or
all of the Guaranteed Obligations. The Company further agrees that its
obligations under this Article IX shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue of this Article IX, upon the failure of any Borrowing
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay, or cause to be paid, in cash
the amount of such unpaid Guaranteed Obligation.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation, contribution, indemnity or otherwise shall in all respects
by subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Guaranteed Obligations owed by such Borrowing
Subsidiary to the Lenders and the Company shall not exercise any such rights
until such payment in full and the Commitments are terminated.
The Guarantee of the Company under this Article IX is a continuing guarantee and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.
Notwithstanding anything in this Article IX to the contrary, the Company shall
not be deemed to be a guarantor of any Guaranteed Obligations arising out of or
in connection with any Hedging Agreements if the Company is not an “Eligible
Contract Participant” (as defined in § 1(a)(18) of the Commodity Exchange Act
and the applicable rules issued by the Commodity Futures Trading Commission
and/or the SEC (collectively, and as now or hereafter in effect, the “ECP
Rules”)) to the extent that the providing of such guaranty by the Company would
violate the ECP Rules or any other applicable law or regulation. This paragraph
shall not affect any Guaranteed Obligations not arising out of or in connection
with any Hedging Agreements, nor shall it affect any Guaranteed Obligations
arising out of or in connection with any Hedging Agreements to the extent the
Company qualifies as an “Eligible Contract Participant” (so defined).








ARTICLE X
Miscellaneous

48

--------------------------------------------------------------------------------




SECTION 10.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission or, as
permitted by clause (b) below, electronic transmission, as follows:
(i)    if to any Borrower, to it care of the Company (on its behalf and behalf
of the Borrowing Subsidiaries) at Crane Co., 100 First Stamford Place, Stamford,
CT 06902, Attention: Treasurer (Facsimile No. (203) 363-7277) with a copy to
General Counsel (Facsimile No. (203) 363-7276);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603, Attention
of April Yebd (Facsimile No. (312) 385-7096) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Facsimile No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention: Scott Farquhar (Facsimile No. (203) 944-8495); and
(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 10.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company, each Borrowing Subsidiary (but only to the extent such waiver,
amendment or modification relates to such

49

--------------------------------------------------------------------------------




Borrowing Subsidiary) and the Required Lenders or by the Company, each Borrowing
Subsidiary (but only to the extent such waiver, amendment or modification
relates to such Borrowing Subsidiary) and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than any waiver of any increase in the interest rate
pursuant to Section 2.12(d)), or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) release or limit the liability of any Borrower in respect of any
of its obligations to pay principal, interest, fees or other amounts under any
Loan Document, unless it has been terminated as a Borrower in accordance with
the terms and conditions of Section 2.19, without the written consent of each
Lender affected thereby, (v) release the Company from its Guarantee under
Article IX, or limit its liability in respect of such Guarantee, without the
written consent of each Lender, (vi) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, or (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) The Company and each
Borrowing Subsidiary, jointly and severally, shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel and of any special regulatory counsel and one local counsel in
each appropriate jurisdiction to the Administrative Agent and one additional
counsel for all Lenders other than the Administrative Agent and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of one primary counsel and of any
special regulatory counsel and one local counsel in each appropriate
jurisdiction to the Administrative Agent and one additional counsel for all
Lenders other than the Administrative Agent and additional counsel in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, in connection with the enforcement or protection of its
rights in connection with the Loan Documents including its rights under

50

--------------------------------------------------------------------------------




this Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)     The Company and each Borrowing Subsidiary, jointly and severally, shall
indemnify the Administrative Agent and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company. This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
(c)    To the extent that the Company or any Borrowing Subsidiary fails to pay
any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Company's or such Borrowing
Subsidiary's, as applicable, failure to pay any such amount shall not relieve
the Company or such Borrowing Subsidiary, as applicable, of any default in the
payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof.






(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

51

--------------------------------------------------------------------------------




SECTION 10.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto (including
the parties to any Borrowing Subsidiary Agreement) and their respective
successors and assigns permitted hereby, except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder or under any
other Loan Document without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof); provided, further, that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default arising under clauses (a), (b), (h), (i) or (j)
has occurred and is continuing, any other assignee; and
(B)    the Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender's Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Type of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit

52

--------------------------------------------------------------------------------




contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee's compliance procedures
and applicable laws, including Federal and state securities laws.
For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement and the other Loan Documents that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.17(d) or
10.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

53

--------------------------------------------------------------------------------




(c)    Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided further that such Participant (i) agrees to be subject to
the provisions of Sections 2.17 and 2.18 as if it were an assignee under
paragraph (b) of this Section; and (ii) shall not be entitled to receive any
greater payment under Sections 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.
(d)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.16(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.16(e) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

54

--------------------------------------------------------------------------------




SECTION 10.05    Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
SECTION 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.




SECTION 10.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

55

--------------------------------------------------------------------------------




(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District for New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Documents or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement (including each Borrowing Subsidiary)
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Each of the Borrowing Subsidiaries hereby appoints the Company as
its agent to receive on its behalf service of proceedings arising out of or
relating to this Agreement or any other Loan Document in any court, such service
being hereby acknowledged by each Borrowing Subsidiary to be effective and
binding service in every respect. The Company hereby represents, warrants and
confirms that the Company has agreed to accept such appointment. Said
designation and appointment shall be irrevocable by each Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. Each
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 9.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 9.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Foreign Subsidiary Borrower to the
address of which such Foreign Subsidiary Borrower shall have given written
notice to the Administrative Agent (with a copy thereof to the Company). Each
Foreign Subsidiary Borrower irrevocably waives, to the fullest extent permitted
by law, all claim of error by reason of any such service in such manner and
agrees that such service shall be deemed in every respect effective service of
process upon such Foreign Subsidiary Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to the such Foreign
Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), such
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 10.10    WAIVER OF JURY TRIAL.         EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

56

--------------------------------------------------------------------------------




INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12    Confidentiality Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company. For the purposes of this Section, “Information” means
all information received from the Company relating to the Company or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
SECTION 10.14    USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October

57

--------------------------------------------------------------------------------




26, 2001)) (the “Act”), it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
each Borrower in accordance with the Act.
SECTION 10.15    No Advisory or Fiduciary Responsibility In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
[Signature Pages Follow]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




CRANE CO.,
as a the Company




By:___/s/ Andrew L . Krawitt_________________
Name: Andrew L. Krawitt
Title: Vice President and Treasurer




Attest:
By:___/s/ Eugene J. Eskildsen________________
Name: Eugene J. Eskildsen
Title: Assistant Treasurer



58

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent




By:____/s/ D. Scott Farquhar________________
Name: D. Scott Farquhar
Title: Senior Vice President

59

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and individually as
a Lender
 
By: ____/s/ Thomas Molitor____________________
 
Name: Thomas Molitor
 
Title: Managing Director

RBS CITIZENS, N.A., as a Documentation Agent and individually as a Lender
 
By: ____/s/ Judith A. Huckins____________________
 
Name: Judith A. Huckins
 
Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Documentation Agent and
individually as a Lender
 
By: ____/s/ Lawrence Elkins____________________
 
Name: Lawrence Elkins
 
Title: Vice President





TD BANK, N.A.., as a Documentation Agent and individually as a Lender
 
By: ____/s/ David Perlman____________________
 
Name: David Perlman
 
Title: Senior Vice President



THE BANK OF NEW YORK MELLON, as a Lender
 
By: ____/s/ Donald G. Cassidy, Jr._______________
 
Name: Donald G. Cassidy, Jr.
 
Title: Managing Director






60

--------------------------------------------------------------------------------




BMO HARRIS FINANCING, INC., as a Lender
 
By: ____/s/ Mark Mital_________________
 
Name: Mark Mital
 
Title: Director

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
By: ____/s/ Aidan R. Spoto_________________
 
Name: Aidan R. Spoto
 
Title: VP, Senior Relationship Manager

COMMERZBANK AG New York Branch, as a Lender
 
By: ____/s/ Patrick Hartweger________________
 
Name: Patrick Hartweger
 
Title: Managing Director
 
 
By: ____/s/ Michael Weinert_____
 
Name: Michael Weinert
 
Title: Vice President



U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
By: ____/s/ Robert C. Mayer, Jr._________________
 
Name: Robert C. Mayer, Jr.
 
Title: Vice President



FIFTH THIRD BANK, as a Lender
 
By: ____/s/ Jordan Fragiacomo_________________
 
Name: Jordan Fragiacomo
 
Title: Vice President




61

--------------------------------------------------------------------------------






SCHEDULE 2.01


LENDERS AND COMMITMENTS


LENDER
 
COMMITMENT


 
 
 
JPMORGAN CHASE BANK, N.A.
 
$
75,000,000


 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
$
50,000,000


 
 
 
RBS CITIZENS, N.A.
 
$
40,000,000


 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
$
40,000,000


 
 
 
TD BANK, N.A.
 
$
40,000,000


 
 
 
THE BANK OF NEW YORK MELLON
 
$
27,500,000


 
 
 
BMO HARRIS FINANCING, INC.
 
$
27,500,000


 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
$
25,000,000


 
 
 
COMMERZBANK AG
 
$
25,000,000


 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
$
25,000,000


 
 
 
FIFTH THIRD BANK
 
$
25,000,000


 
 
 
TOTAL COMMITMENTS
 
$
400,000,000






















62

--------------------------------------------------------------------------------






SCHEDULE 2.02


MANDATORY COST


1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.



2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
"Associated Costs Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.



3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender's participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.



4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:



(a)
in relation to a Loan in Pounds Sterling:



AB + C(B-D) + E x 0.01
100 - (A-C)     per cent. per annum
(b)
in relation to a Loan in any currency other than Pounds Sterling:

E x 0.01
300 per cent. per annum.
Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.


63

--------------------------------------------------------------------------------




D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)
"Facility Office" means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

(c)
"Fees Rules" means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

(d)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e)
"Participating Member State" means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f)
"Reference Banks" means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

(g)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(h)
"Unpaid Sum" means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.




64

--------------------------------------------------------------------------------




7.
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a)the jurisdiction of its Facility Office; and
(b)any other information that the Administrative Agent may reasonably require
for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



65

--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 

3.
Borrowers:
Crane Co. and certain Borrowing Subsidiaries
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 









_________________________
1 Select as applicable
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



66

--------------------------------------------------------------------------------




5.
Credit Agreement:
The 364-Day Credit Agreement dated as of March 22, 2013 among Crane Co., the
Borrowing Subsidiaries from time to time parties thereto, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto
 
 
 
6.
Assigned Interest:
 

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, so at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
$
$
%
 
$
$
%
 
$
$
%
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:

Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
 
 
By:
 
 
 
Title:
 
 

[Consented to:]3
 
 
 
CRANE CO.
 

_________________________
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

67

--------------------------------------------------------------------------------






 
 
By:
 
 
 
Title:
 
 
 
 
Attest:
 
 
 
By:
 
 
 
Title:
 
 








































































68

--------------------------------------------------------------------------------


























ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart

69

--------------------------------------------------------------------------------




of a signature page of this Assignment and Assumption by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



70

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF CLOSING CERTIFICATE


Pursuant to Section 4.02(j) of the 364-Day Credit Agreement, dated as of March
22, 2013 (the “Credit Agreement”; terms defined therein being used herein as
therein defined), among Crane Co., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., the undersigned Secretary
of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies as
follows:


There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party.


Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.


Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.


Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

71

--------------------------------------------------------------------------------










The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:




Name                 Office                Signature
__________________    __________________     __________________
__________________    __________________     __________________
__________________    __________________     __________________


The undersigned [INSERT TITLE OF OFFICER] of the Certifying Loan Party certifies
as follows:


___________________ is the duly elected and qualified Secretary of the
Certifying Loan Party and the signature set forth for such officer below is such
officer's true and genuine signature.


[Remainder of page intentionally left blank.]







72

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.




 
 
 
Name:
 
 
 
Name:
 
Title:
 
 
 
Title: Corporate Secretary
 
 
 
 
 
 
Date:
 
, 2012
 
 
 
 
 
 
 
 
 




















































73

--------------------------------------------------------------------------------








EXHIBIT D1


FORM OF BORROWING SUBSIDIARY AGREEMENT




BORROWING SUBSIDIARY AGREEMENT, dated as of [__________] (this “Agreement”),
among [______________] (the “Borrowing Subsidiary”), Crane Co. (the “Company”),
and JPMorgan Chase Bank, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the lenders (collectively, the “Lenders”) parties to
the Credit Agreement (as hereinafter defined).
The parties hereto hereby agree as follows:
1.Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the 364-Day Credit Agreement, dated as of March 22, 2013,
among the Company, the Borrowing Subsidiary, each of the other Subsidiaries
party thereto, each of the Lenders and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


2.Pursuant to Section 2.19 of the Credit Agreement, the Company hereby delivers
this Agreement and designates [_____________] as a Borrowing Subsidiary under
the Credit Agreement.


3.    Each of the Company and the Borrowing Subsidiary, jointly and severally,
represents and warrants that the representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof to the extent
such representations and warranties relate to the Borrowing Subsidiary and this
Agreement.


4.The Company agrees that the Guarantee of the Company contained in Article IX
of the Credit Agreement will apply to the Guaranteed Obligations of the
Borrowing Subsidiary.


5.Upon execution of this Agreement by the Company, the Borrowing Subsidiary and
the Administrative Agent, the Borrowing Subsidiary shall be a party to the
Credit Agreement and shall be a Borrowing Subsidiary for all purposes thereof,
and the Borrowing Subsidiary hereby assumes and agrees to be bound by all
provisions of the Credit Agreement.


6.The Borrowing Subsidiary is not subject to regulation under any statute or
regulation limiting its ability to incur indebtedness for borrowed money as
contemplated by the Credit Agreement. To ensure the enforceability or
admissibility in evidence of any Loan Document, it is not necessary that such
Loan Document be filed or recorded with any Governmental Authority in
[_________________] or any political subdivision thereof or that any stamp or
similar tax be paid thereon or in respect thereof.


7.Neither the Borrowing Subsidiary nor any of its assets is entitled to immunity
from suit, execution, attachment or other legal process. To the extent that the
Borrowing Subsidiary has or hereafter acquires any immunity from suit,
execution, attachment or other legal process, the Borrowing Subsidiary hereby
waives such immunity in respect of its obligations under the Loan Documents.


8.The Borrowing Subsidiary hereby acknowledges that it has received and reviewed
a complete copy (in execution form) of the Credit Agreement and the other Loan
Documents (in each case, including, without limitation, all amendments,
supplements and other modifications thereto).


9.The address to which communications to the Borrowing Subsidiary under the
Credit Agreement should be directed is:



74

--------------------------------------------------------------------------------




[___________________]
[___________________]
[___________________]
[___________________]



This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.


This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be an original, and all of which,
when taken together, shall constitute one agreement.
 

75

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.


[BORROWING SUBSIDIARY]




By:_________________________________
Name:
Title:




CRANE CO.




By:_________________________________
Name:
Title:


Attest:


By:_________________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:________________________________
Name:
Title:









76

--------------------------------------------------------------------------------








EXHIBIT D2


FORM OF BORROWING SUBSIDIARY TERMINATION




JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: [__________]
[Date]
Ladies and Gentlemen:
The undersigned, Crane Co. (the “Company”), refers to the 364-Day Credit
Agreement dated as of March 22, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Borrowing Subsidiaries from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement.
[The Company represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings under the Credit Agreement.]
[Signature Page Follows]













77

--------------------------------------------------------------------------------








This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
CRANE CO.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Attest:
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 


































78

--------------------------------------------------------------------------------










EXHIBIT E


LIST OF CLOSING DOCUMENTS


CRANE CO.
CERTAIN BORROWING SUBSIDIARIES


CREDIT FACILITIES


March 22, 2013


LIST OF CLOSING DOCUMENTS4 




A.    LOAN DOCUMENTS


1.
364-Day Credit Agreement (the “Credit Agreement”) by and among Crane Co., a
Delaware corporation (the “Company”), the Borrowing Subsidiaries from time to
time parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an aggregate principal
amount of $400,000,000.



SCHEDULES


Schedule 2.01        --    Lenders and Commitments
Schedule 2.02        --    Mandatory Cost
Schedule 3.01        --    Subsidiaries
Schedule 3.06        --    Litigation
Schedule 6.01         --    Existing Indebtedness
Schedule 6.02          --    Existing Liens
    
EXHIBITS


Exhibit A        --    Form of Assignment and Assumption
Exhibit B1        --    [Intentionally Deleted]
Exhibit B2        --    [Intentionally Deleted]
Exhibit C        --    Form of Closing Certificate
Exhibit D1        --    Form of Borrowing Subsidiary Agreement
Exhibit D2        --    Form of Borrowing Subsidiary Termination
Exhibit E        --    List of Closing Documents
Exhibit F        --    Form of Solvency Certificate














4 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company's counsel

79

--------------------------------------------------------------------------------




2.
Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.09(e) of the Credit Agreement.





B.    CORPORATE DOCUMENTS


3.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party and authorized to request Borrowing
under the Credit Agreement.



4.
Good Standing Certificate for each Loan Party from the Secretary of State of the
jurisdiction of its organization.





C.    OPINIONS


5.
Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special outside counsel for
the Loan Parties.



6.    Opinion of Augustus I. duPont, general counsel for the Loan Parties.




D.    CLOSING CERTIFICATES AND MISCELLANEOUS


7.
A Certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, certifying that (a) (i) the
Specified Representations are true and correct in all material respects
(provided that any representation or warranty qualified by materiality or
Material Adverse Effect is true and correct in all respects) and (ii) at the
time of and immediately after giving effect to the making of the Loans on the
Effective Date, no Default or Event of Default has occurred and is continuing
and (b) to the best of knowledge of the Company, (i) the Specified MEI Purchase
Agreement Representations are true and correct as of the Effective Date, (ii)
since December 31, 2011, there has been no MEI Target Material Adverse Effect
and (iii) after giving effect to the MEI Acquisition, the Company and its
Subsidiaries have outstanding no third party Indebtedness for borrowed money,
other than (x) the credit facilities evidenced by the Credit Agreement and the
2012 Credit Agreement, (y) Indebtedness permitted to be offered, placed or
arranged pursuant to Section 8.2.3 of the MEI Purchase Agreement and (z)
Indebtedness permitted to be existing or incurred pursuant to the Credit
Agreement or the 2012 Credit Agreement.



8.
A Solvency Certificate dated as of the Effective Date, in substantially the form
attached as Exhibit F to the Credit Agreement.
















80

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF SOLVENCY CERTIFICATE




SOLVENCY CERTIFICATE
[___________], 2013
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.02(h) of the 364-Day
Credit Agreement, dated as of March 22, 2013, among Crane Co., the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent
(the “Credit Agreement”). Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.
I, [___________], the Chief Financial Officer of the Company (after giving
effect to the Transactions (including the MEI Acquisition)), in that capacity
only and not in my individual capacity (and without personal liability), DO
HEREBY CERTIFY on behalf of the Company that as of the date hereof, after giving
effect to the consummation of the Transactions (including the execution and
delivery of the MEI Purchase Agreement and the Credit Agreement, the making of
the Loans and the use of proceeds of such Loans on the date hereof (including
the MEI Acquisition)):
1.The sum of the liabilities (including contingent liabilities) of the Company
and its Subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Company and its Subsidiaries, on a consolidated basis.
2.The present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Company and its Subsidiaries as they become absolute and
matured.
3.The capital of the Company and its Subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.
4.The Company and its Subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise).
5.The Company and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.
6.For purposes of this Certificate, subject to note 10 of the Company's most
recent audited financial statements, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.
7.In reaching the conclusions set forth in this Certificate, the undersigned has
(i) reviewed the Credit Agreement and other Loan Documents referred to therein
and such other documents deemed relevant, (ii) reviewed the financial statements
(including the pro forma financial statements)

81

--------------------------------------------------------------------------------






referred to in Section 4.02(g) of the Credit Agreement (the “Financial
Statements”) and (iii) made such other investigations and inquiries as the
undersigned has deemed appropriate. The undersigned is familiar with the
financial performance and prospects of the Company and its Subsidiaries and
hereby confirms that the Financial Statements were prepared in good faith and
fairly present, in all material respects, on a pro forma basis as of [_________]
(after giving effect to the Transactions (including the MEI Acquisition)), the
Company's and its Subsidiaries' consolidated financial condition.
8.The financial information and assumptions which underlie and form the basis
for the representations made in this Certificate were fair and reasonable when
made and were made in good faith and continue to be fair and reasonable as of
the date hereof.
9.The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.
[Remainder of Page Intentionally Left Blank]

82

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.




CRANE CO.




By:_____________________________
Name:
Title: Chief Financial Officer





83